Citation Nr: 0119547	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  98-07 169A	)	DATE
	)
	)
THE ISSUE

Whether a prior decision of the Board of Veterans' Appeals 
should be revised or reversed on the basis of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


FINDINGS OF FACT

1.  The veteran's May 1993 letter was construed as a motion 
with the Board of Veterans' Appeals seeking the Board's 
review of a prior Board decision in 1993 denying entitlement 
to service connection for pes planus to determine whether 
that decision involved CUE.

2.  The Board received notice on May 1, 2001 that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a May 1993 Board decision denying service 
connection for pes planus to determine whether that decision 
involved CUE should be dismissed.  38 C.F.R. § 20.1404(f) 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2000), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling as the 
representative had requested, as provided by 
38 C.F.R. § 20.1404(f).  The veteran had active service form 
March 1986 to March 1990.

The Board regrets any confusion that resulted from its 
interpretation of the veteran's May 1998 letter to the 
Regional Office (RO).  As the representative pointed out in 
the May 2001, statements the veteran attributed to a Board 
attorney were actually made by another VA employee in 
connection with an appeal of the May 1993 Board decision that 
was dismissed.

The RO in late 1998 had interpreted the veteran's comments as 
a request to revise a prior Board decision.  Specifically in 
May 1998 he wrote "On appeal to the Board of Veterans 
Appeals in Oct. of 1993...made a grave error in making a 
medical decision outside of his legal expertise."  In this 
case the only decision that corresponds to the matter had 
been in May 1993.  The veteran in early 1999 referred to an 
attorney having misquoted a medical report, which refers to 
the previously noted statement.  The Board appreciates the 
representative's analysis of the record to clarify the 
veteran's intention with respect to CUE.  The representative 
quoted the May 1998 statement in pointing out that it was not 
a motion to revise the May 1993 Board decision based on CUE.  


ORDER

The motion is dismissed without prejudice to refiling.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (2000).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.



